UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 1:18-cv-560
Plaintiff, Barrett, J.
Litkovitz, M.J.
VS.
JULIE CURRAN, REPORT AND
Defendant. RECOMMENDATION

This matter is before the Court on plaintiff's motion for default judgment against
defendant Julie Curran. (Doc. 11). Defendant has not responded to the motion.

The defendant has failed to plead or otherwise defend this action, and default was entered
by the Clerk of Court on April 8, 2019. (Doc. 10). Based upon a showing that defendant has
been in default for failing to appear, that defendant is not an infant or an incompetent person, and
that defendant is not in the military service of the United States (see Doc. 11, Aff.), and upon the
application of plaintiff for judgment against the defendant in the sum of $57,746.18, plaintiff's
motion for default judgment should be granted.

IT IS HEREBY RECOMMENDED that (1) plaintiff's motion for default judgment be
GRANTED in favor of plaintiff United States of America against defendant Julie Curran in the
amount of $57,746.18 ($25,232.58 principal and $32,513.60 post judgment interest at 8.250%)
through April 3, 2019; (2) plaintiff be awarded additional interest to accrue from the date of
judgment at the legal interest rate in effect on the date of judgment, computed daily and

compounded annually until paid in full; and (3) plaintiff be awarded costs of this action.

Date: G L26) 4

 

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 1:18-cv-560
Plaintiff, Barrett, J.

Litkovitz, M.J.
VS.

JULIE CURRAN,

Defendant.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS afier being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS afier being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
